Citation Nr: 1138030	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  07-32 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for chronic hypertension to include as secondary to the Veteran's Type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from April 1960 to June 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the San Diego, California, Regional Office (RO) which, in pertinent part, denied service connection for hypertension.  In December 2009, the Veteran submitted a Motion to Advance on the Docket.  In January 2010, the Board granted the Veteran's motion.  In January 2010, the Board denied service connection for hypertension to include as secondary to the Veteran's Type II diabetes mellitus.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In November 2010, the Court granted the Parties' Joint Motion for Remand; vacated the January 2010 Board decision; and remanded the issue of service connection for chronic hypertension to the Board for additional action.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

In November 2010, the Court granted the Parties' Joint Motion for Remand and remanded the Veteran's claim of entitlement to service connection for chronic hypertension to the Board for additional action as directed by the Joint Motion.  The Joint Motion directs that the Veteran is to be afforded an additional VA examination which is conducted with contemporaneous review of the clinical record and addresses the etiological relationship between the Veteran's chronic hypertension and his service-connected Type II diabetes mellitus including whether the disability was aggravated by the Veteran's service-connected disorders.  Therefore, the Board has no discretion and must remand the instant appeal for compliance with the Court's November 2010 Order granting the Parties' Joint Motion to Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the Joint Motion to Remand).  

Additionally, the record contains no VA or private clinical documentation pertaining to treatment of the Veteran's chronic hypertension after May 2008.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his chronic hypertension after May 2008, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

2.  Associate with the claims folder any VA medical records pertaining to the treatment of the Veteran after May 2008.  
3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and etiology of his chronic hypertension.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's chronic hypertension had its onset during or is otherwise is related to active service.  If the response is in the negative, the examiner should address whether the Veteran's hypertension is due to or the result of his service-connected Type II diabetes mellitus.  If not, was the disorder aggravated (i.e., permanently increased in severity) beyond its natural progression due to the Veteran's Type II diabetes mellitus and other service-connected disabilities.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

6.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

	(CONTINUED ON NEXT PAGE)


or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

